STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
JOHN D. LEWIS,                                                                   July 19, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1572 (BOR Appeal No. 2045879)
                   (Claim No. 2006012711)

WILSON ELECTRIC SERVICES CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner John D. Lewis, by Gregory Sproles, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Wilson Electric Services Corporation,
by James Heslep, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated October 27, 2011, in
which the Board affirmed an April 25, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s October 8, 2010,
decision denying Mr. Lewis’s request to reopen the claim for temporary total disability benefits.
The Court has carefully reviewed the records, written arguments, and appendices contained in
the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Lewis was injured in a motor vehicle accident while working for Wilson Electric
Services. He suffered various compensable injuries in the accident. On October 8, 2010, the
claims administrator denied a request to reopen the claim for temporary total disability benefits.

       The Office of Judges affirmed the claims administrator’s decision, and held that Mr.
Lewis was not entitled to a reopening of the claim for temporary total disability benefits. On
appeal, Mr. Lewis disagrees and asserts that the Board of Review erred when it found that
because no physician had technically expressed the opinion that he was temporarily and totally
disabled or a period of time in which he was unable to work, that he was not entitled to a
                                                1
reopening. Wilson Electric Services maintains that the evidence does not establish that Mr.
Lewis is entitled to a reopening of the claim for temporary total disability benefits.

        The Office of Judges concluded that there was no evidence that Mr. Lewis was unable to
work notwithstanding that he may not have been at maximum medical improvement with regard
to all of his compensable conditions. It noted that neither treating psychiatrist expressed an
opinion that Mr. Lewis was temporarily and totally disabled or a period of time in which he was
unable to work. The Office of Judges further noted that several evaluations had found that Mr.
Lewis had met maximum medical improvement, and that no evidence was submitted
demonstrating that he was temporarily and totally disabled. Thus, the Office of Judges concluded
that he was not entitled to a reopening of the claim for temporary total disability benefits. The
Board of Review reached the same reasoned conclusions in its decision of October 27, 2011. We
agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: July 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2